Per Curiam.
Respondents instituted this action based on two causes of action: (1) to recover for rent due on 35 acres of land leased by appellants on which to raise a crop of peas, and (2) to recover damages accruing to respondents arising out of appellants’ breach of contract to remove the pea crop as agreed between the parties.
The action arose out of. an oral agreement entered into between appellants and respondents that appellants would lease 35 acres from respondents to plant peas in the spring of 1962, and would pay $30 per acre, either in cash or pea ensilage. Appellants did not question that the balance due on the lease was $600, which they tendered into court after the action was commenced.
The court, sitting without a jury, found that $600 was due for rental of the land and that respondents were damaged in the sum of $685 for the cost of seed, plowing, discing and reworking the land the following spring.
Respondents contend that, under the agreement, since hay seeds were to be planted along with the peas, as was done, it was the duty of appellants to remove the pea crop from the field.
The appellants contend there was no agreement to remove the crop.
The court found that the appellants agreed to remove the pea vines and pea crop, that they failed to do so and that respondents were damaged as a result thereof.
In this case, this court has carefully considered the briefs, the oral arguments and the record. Upon the ground that the appellants have failed to demonstrate that the assignments of error warrant reversal, the judgment is affirmed.